Citation Nr: 1737003	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  14-15 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1951 to August 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the Veteran initially requested a hearing before a Veterans Law Judge, but withdrew that request in a January 2017 correspondence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim for service connection for an acquired psychiatric disability, to include PTSD and an anxiety disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2006 Board decision denied entitlement to service connection for PTSD.

2.  Evidence received since the May 2006 Board decision is new and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  A May 2006 Board decision, which denied entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for PTSD has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 20.1105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Given the favorable disposition of the action herein, i.e., reopening the Veteran's claim for entitlement to service connection for PTSD, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

A May 2006 Board decision denied entitlement to service connection for PTSD on the basis that no nexus existed between the Veteran's PTSD and service, as well as a lack of credible supporting evidence that the Veteran's claimed in-service stressors occurred.  No appeal was taken from that determination.  Thus, the May 2006 rating decision is final.  In July 2011, the Veteran submitted a claim for entitlement to service-connection for PTSD.  The claim was reopened, and again denied on the merits in an October 2012 rating decision.  The Veteran's appeal of this decision forms the basis of the present appeal.  

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2015).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is received or submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Since the May 2006 Board decision, VA amended 38 C.F.R. § 3.304 (f), eliminating the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  New evidence, in the form of an October 2012 VA examination noting a stressor related to the Veteran's reported fear of hostile military or terrorist activity, has been received.  This new evidence relates to an unestablished fact, namely supporting evidence that a claimed stressor occurred, necessary to substantiate the claim.  See 38 C.F.R. § 3.304 (f)(3).  Therefore, the evidence is new and material.  Accordingly, the claim of entitlement to service connection for PTSD is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The reopened claim is addressed in the remand section below.


ORDER

New and material evidence has been received and the claim for entitlement to service connection for PTSD is reopened.


REMAND

Unfortunately, the reopened claim for service connection for a psychiatric disability must be remanded for further development by the AOJ before a decision may be made on the merits.

While the Veteran's claim reopened herein was for entitlement to service connection for PTSD, the Board has broadly characterized the claim to include any acquired psychiatric disorder, to include PTSD and an anxiety disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran attended a VA examination in October 2012.  There, the examiner found that the Veteran did not have a DSM-IV diagnosis of PTSD.  With regard to the Veteran's current anxiety and depression, the examiner stated that intercurrent stressors of recently moving and chronic medical conditions and pain are contributing.  The examiner then stated that the Veteran has a history of being treated for anxiety related to various life stressors but records do not indicate a diagnosis of PTSD.  The examiner then opined that "It is less than likely that this Veteran's anxiety disorder NOS is related to his military service."  The Board finds the examiner's opinion inadequate.  See Barr v. Nicholson, 21 Vet.App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The examiner does not address the Veteran's prior 2001 diagnosis of PTSD by a VA physician in her determination that the Veteran does not have PTSD.  The examiner does not provide any rationale for her opinion that the Veteran's anxiety disorder is less than likely related to service.  Further, the examiner did not apply the correct legal standard of "at least as likely as not."  Therefore, an addendum opinion must be obtained before a decision may be made on the merits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the record and a copy of this Remand to the examiner who wrote the October 2012 addendum opinion or, if that examiner is unavailable, to another suitably qualified VA clinician, for completion of an addendum opinion.  If necessary for an adequate opinion, the examiner may obtain another examination of the Veteran.  The examiner must review the entire record and consider the Veteran's lay statements, and specifically the Veteran's 2001 diagnosis of PTSD.

The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disability diagnosed proximate to, or during, the appeal was incurred in, caused by, or aggravated by the Veteran's military service.  

With regard to the opinion above, the examiner should individually address each of the Veteran's current mental health disabilities, which includes any disability present during the relevant period on appeal.  The examiner is asked to specifically address the Veteran's prior PTSD diagnosis in determining his current mental health disabilities.

A complete rationale should accompany any opinion provided and conclusion reached.

2.  After completion of the above, review the expanded record, including any evidence entered since the most recent supplemental statement of the case, and determine whether the benefit sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


